DETAILED ACTION
This action is pursuant to the claims filed on 06/29/2022. Claims 1-21 are pending. A first action on the merits of claims 1-21 is as follows.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/29/2022 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/05/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 9-11, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ryu (U.S. PGPub No. 2005/0261564) in view of Ryu-2 (U.S. PGPub No. 2007/0073131), in view of Moltani (U.S. PGPub No. 2017/0196514).
Regarding claim 1, Ryu teaches a biological information measuring garment (system of Fig 1) comprising a garment body (Fig 1, garment 100) and an electrode support portion including an electrode for biological information measurement (Figs 5-6, physiological signal detection modules 200’ with electrode 220’), wherein the electrode support portion includes a flexible fabric cloth as a base material (Figs 5-6 and [0046], body 210’ comprised of soft fiber material), wherein the electrode support portion is located on a side of the garment body that is in contact with a biological body ([0047], detection modules 200’ located on interior of garment 100 via hook and loop fastener 214’ such that contact is made with user), wherein the base material of the electrode support portion has a joint side fixed to the garment body and a free side not fixed to the garment body (Fig 5-6, bottom surface with hook and loop fastener 214’ is joint side fixed to garment 100, upper portion of module 200 is free side not directly fixed to garment body), and wherein, when a total of the joint side and the free side is a perimeter of the base material of the electrode support portion (Fig 5-6, bottom surface and top surface of detection module 200 defines an entire perimeter of body 210), a length of the joint side appears to be 60% or less of the perimeter of the base material of the electrode support portion (Figs 5-6, length of bottom surface of detection module 200’ appears to define less than 60% of the entire perimeter of pouch shaped body 210’); wherein the electrode has a first surface and a second surface which is opposite to the first surface (Figs 5-6 electrode 220’ has first and second surfaces opposite one another) wherein the first surface of the electrode is configured to be in contact with the biological body (Figs 5-6, upper surface of electrode 220’ is configured to contact body).
Ryu fails to teach wherein the first surface of the electrode is not in contact with the base material, and wherein the second surface of the electrode is bonded on the base material.
Ryu-2 further teaches a similar biological information measuring garment (system of Fig 2b-3) comprising a similar electrode (electrode 120 & 124; [0020]) and base material of an electrode support portion (Fig 2b compressing cushion 110) wherein the first surface of the electrode is not in contact with the base material (Fig 2b, skin contacting surface (bottom of electrode 124 is not in contact with compressing cushion 110), and wherein the second surface of the electrode is on the base material (Fig 2b, exterior facing surface of electrode 120/124 is on the compressing cushion 110; examiner notes in [0020] where the electrode is defined by structures 120 and 124). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electrode of Ryu in view of Ryu-2 to incorporate the electrode having a first surface not in contact with the base material and the second electrode surface attached to the base material. Doing so would be obvious to one of ordinary skill in the art as a simple substitution of one electrode garment configuration (Ryu Fig 6 electrode 220’ aligned with support body 210’) for another well-known electrode garment configuration (Ryu-2 Fig 2b, electrode 124/120 having one surface protruding from and not in contact with support body 110; opposite surface in contact with support body 110) to yield the predictable result of providing an electrode within a garment to acquire physiological signals from a user via a compressing electrode support portion.  
Ryu/Ryu-2 fail to teach the second electrode surface is bonded on the base material.
In related prior art, Moltani teaches a similar biological information measuring garment (see Fig 10) disclosing the use of heat bonding to bond layers of a garment electrode to one another ([0075, 0082]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the electrode of Ryu in view of Ryu-2 and Moltani to incorporate the electrode having a first surface not in contact with the base material and the second electrode surface bonded to the base material to arrive at the device of claim 1. Providing the second electrode surface bonded to the base material would be obvious to one of ordinary skill in the art to yield the predictable result of permanently attaching two components/layers of a garment electrode system.
Ryu/Ryu-2/Moltani discloses substantially all the limitations of the claim(s) except an explicit teaching wherein a length of the joint side is 60% or less of the perimeter of the base material of the electrode support portion.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified a length of the joint side of Ryu being 60% or less of the perimeter of the base material of the electrode support portion, since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Ryu would not operate differently with the claimed a length of the joint side being 60% or less of the perimeter of the base material since the length of the joint side does not affect the functionality of the biological information measuring garment. Further, applicant places no criticality on the claimed dimension of the joint side being 60% or less of the perimeter of the base material.
Regarding claim 2, Ryu/Moltani teaches the device of claim 1 as stated above. Ryu further teaches that a shortest distance between the joint side of the base material and the electrode appears to be within a range of 3 mm to 50 mm (Figs 2-3, predetermined space portion 211 defines a distance between joint side 214 and electrode 220). 
Ryu discloses the invention substantially as claimed above except for the shortest distance being explicitly between 3 and 50 mm. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified a shortest distance between the joint side and the electrode being in the range of 3 mm and 50 mm, since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Ryu would not operate differently with the claimed a shortest distance between the joint side and the electrode being between 3 and 50 mm does not affect the functionality of the biological information measuring garment. Further, applicant places no criticality on the claimed shortest distance between the joint side and the electrode being in the range of 3 mm and 50 mm.
Regarding claim 9, in view of the combination of claim 1 above, Ryu further teaches wherein the base material of the electrode support portion has an open bag structure (Fig 2, body 210 of module 200 has open bag structure).
Regarding claim 10, in view of the combination of claim 9 above, Ryu further teaches wherein the open bag structure has two or more open portions (Fig 2, space portion 211 defines first open portion of bag body 210 and through hole 213 defines a second open portion of bag body 210).
Regarding claim 11, in view of the combination of claim 9 above, Ryu further teaches wherein the open bag structure has one open portion (Fig 2, module 200 has one opening at reference character 211).
Regarding claim 21, in view of the combination of claim 1 above, Ryu further teaches wherein the base material and the garment body are attached at at least one part of the joint side (Fig 6, base body 210’ attached to garment via hook material 214’ [0047])
Ryu fails to teach wherein the base material and garment body are sewn at at least one part of the joint side.
However, Moltani further teaches various attachment mechanisms including sewing, taping, and the use of glue ([0047] [0117]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the base and garment body of Ryu in view of Ryu-2 and Moltani to sew the base material and garment body at the joint side to arrive at the device of claim 21. Doing so would be a simple substitution of one well-known attachment mechanism (Ryu hook-and-loop fastener) for another well-known attachment mechanism (Moltani; [0117] sewing) to yield the predictable and expected result of attaching two layers together.
Claims 3-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ryu in view of Ryu-2, in view of Moltani, in view of Russell (U.S. PGPub No. 2011/0184270), and in further view of Scheffler (U.S. PGPub No. 2012/0246795).
Regarding claim 3, Ryu/Ryu-2/Moltani teach the device of claim 1 as stated above and further teaches wherein the biological information measuring garment is a garment including at least a front body and a back body (Fig 1, clothing 100 has front and back body as disclosed in [0025]).
Ryu fails to explicitly teach that the garment has a position of a sewn portion of the front and back body.
In related prior art, Russell teaches a similar biological information monitoring garment wherein the garment has a sewn portion of the front and the back body (Fig 5a side seam 14). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the garment of Ryu in view of Ryu-2, Moltani and Russell to incorporate the side seam such that the garment has a sewn portion of the front and back body. Doing so would be obvious to one of ordinary skill in the art as it is well known in the art that garments, such as shirts, have sewn seams to connect a back and front body of the garment to yield the expected result of creating a garment that can be worn by a user.
 Ryu fails to teach wherein the joint side is sewn at the same position as a sewn portion of the front body and the back body.
In related prior art, Scheffler teaches a similar biological information measuring garment, wherein sensors may be positioned at any suitable location on or in the textile layer 100 of the garment and specifically corresponding to a user’s sides ([0084], sides interpreted as the same location as the sewn portion of front and back body of garment) and further teaches that conductive elements may be sewn into the seams of the garment ([0113]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the garment of Ryu in view of Ryu-2, Moltani, Russell and Scheffler to incorporate the joint side sewn to the garment at a position of a seam of the front body and back body of the garment to arrive at the device of claim 3. Doing so would be obvious to one of ordinary skill in the art to yield the predictable result of providing a biological sensor on a garment at a desired location to conduct signals from the body ([0084] disclosing suitable locations of sensors being anywhere on garment). Furthermore, providing the joint side to be sewn on the garment would be obvious to one of ordinary skill in the art as a simple substitution of one well-known attachment mechanism (Ryu, hook-and-loop connection) for another well-known attachment mechanism (Scheffler, sewing) to yield the predictable result of attaching the electrode support portion to an interior surface of the garment.
Regarding claim 4, Ryu/Ryu-2/Moltani teach the device of claim 1 as stated above, Ryu further teaches wherein the biological information measuring garment is a garment including at least a sleeve portion and a body portion (Fig 1, clothing 100 has body and sleeve portions as disclosed in [0025] by the garment 100 being a jacket).
Ryu fails to explicitly teach that the garment has a position of a sewn portion of the sleeve portion and body portion.
In related prior art, Russell teaches a similar biological information monitoring garment wherein the garment has a sewn portion of the front and the back body (Fig 4 seam 10). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the garment of Ryu in view of Ryu-2, Moltani and Russell to incorporate the seam such that the garment has a sewn portion of the body and sleeve portions. Doing so would be obvious to one of ordinary skill in the art as it is well known in the art that garments, such as shirts, have sewn seams to connect a body and sleeve portion of the garment to yield the expected result of creating a garment that can be worn by a user.
Ryu fails to teach wherein the joint side is sewn at the same position as a sewn portion of the sleeve portion and the body portion.
In related prior art, Scheffler teaches a similar biological information measuring garment, wherein sensors may be positioned at any suitable location on or in the textile layer 100 of the garment and specifically corresponding to a user’s arm ([0084], arms location interpreted as the same location as the sewn portion of body and sleeve of garment) and further teaches that conductive elements may be sewn into the seams of the garment ([0113]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the garment of Ryu in view of Ryu-2, Moltani, Russell and Scheffler to incorporate the joint side sewn to the garment at a position of a seam of body and sleeve portions of the garment to arrive at the device of claim 4. Doing so would be obvious to one of ordinary skill in the art to yield the predictable result of providing a biological sensor on a garment at a desired location to conduct signals from the body ([0084] disclosing suitable locations of sensors being anywhere on garment). Furthermore, providing the joint side to be sewn on the garment would be obvious to one of ordinary skill in the art as a simple substitution of one well-known attachment mechanism (Ryu, hook-and-loop connection) for another well-known attachment mechanism (Scheffler, sewing) to yield the predictable result of attaching the electrode support portion to an interior surface of the garment.
Regarding claim 5, Ryu/Ryu-2/Moltani teach the device of claim 1 as stated above.
Ryu fails to explicitly teach that the garment has a position of a sewn portion of the neckline of the garment.
Russell teaches a similar biological information monitoring garment wherein the garment has a sewn portion of the neckline of the garment (Fig 4 seam 10 extending from underarm to the neck with a collar portion (unlabeled) that shows a seam of the neckline). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the garment of Ryu in view of Ryu-2, Moltani and Russell to incorporate the seam such that the garment has a sewn portion at the neckline of the garment. Doing so would be obvious to one of ordinary skill in the art as it is well known in the art that garments, such as shirts, have sewn seams to connect a body and collar portion of the garment to yield the expected result of creating a garment that can be worn by a user.
Ryu fails to teach wherein the joint side is sewn at the same position as a sewn portion of the neckline of the garment
In related prior art, Scheffler teaches a similar biological information measuring garment, wherein sensors may be positioned at any suitable location on or in the textile layer 100 of the garment and specifically corresponding to a user’s neck ([0084], neck location interpreted as the same location as the sewn neckline of the garment) and further teaches that conductive elements may be sewn into the seams of the garment ([0113]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the garment of Ryu in view of Ryu-2, Moltani, Russell and Scheffler to incorporate the joint side sewn to the garment at a position of a seam of the neckline of the garment to arrive at the device of claim 5. Doing so would be obvious to one of ordinary skill in the art to yield the predictable result of providing a biological sensor on a garment at a desired location to conduct signals from the body ([0084] disclosing suitable locations of sensors being anywhere on garment). Furthermore, providing the joint side to be sewn on the garment would be obvious to one of ordinary skill in the art as a simple substitution of one well-known attachment mechanism (Ryu, hook-and-loop connection) for another well-known attachment mechanism (Scheffler, sewing) to yield the predictable result of attaching the electrode support portion to an interior surface of the garment.
Regarding claim 6, Ryu/Ryu-2/Moltani teach the device of claim 1 as stated above.
Ryu fails to explicitly teach that the garment has a position of a sewn portion of a cuff of the garment.
Russell teaches a similar biological information monitoring garment wherein the garment has a sewn portion of the cuff of the garment (Fig 4 seam (unlabeled) at the cuff of the sleeve indicated by solid line at the cuff of the garment). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the garment of Ryu in view of Ryu-2, Moltani and Russell to incorporate the seam such that the garment has a sewn portion at the cuff of the garment. Doing so would be obvious to one of ordinary skill in the art as it is well known in the art that garments, such as shirts, have sewn seams to create a cuff portion of the garment to yield the expected result of creating a garment that can be worn by a user.
Ryu fails to teach wherein the joint side is sewn at the same position as a sewn portion of a cuff of the garment.
In related prior art, Scheffler teaches a similar biological information measuring garment, wherein sensors may be positioned at any suitable location on or in the textile layer 100 of the garment and specifically corresponding to a user’s arms ([0084], arm location interpreted as the same location as the cuff of a short sleeve of the garment) and further teaches that conductive elements may be sewn into the seams of the garment ([0113]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the garment of Ryu in view of Ryu-2, Moltani, Russell and Scheffler to incorporate the joint side sewn to the garment at a position of a seam of the cuff of the garment to arrive at the device of claim 6. Doing so would be obvious to one of ordinary skill in the art to yield the predictable result of providing a biological sensor on a garment at a desired location to conduct signals from the body ([0084] disclosing suitable locations of sensors being anywhere on garment). Furthermore, providing the joint side to be sewn on the garment would be obvious to one of ordinary skill in the art as a simple substitution of one well-known attachment mechanism (Ryu, hook-and-loop connection) for another well-known attachment mechanism (Scheffler, sewing) to yield the predictable result of attaching the electrode support portion to an interior surface of the garment.
Regarding claim 7, Ryu/Ryu-2/Moltani teach the device of claim 1 as stated above.
Ryu fails to explicitly teach that the garment has a position of a sewn portion of a waist of the garment.
Russell teaches a similar biological information monitoring garment wherein the garment has a sewn portion of the waist of the garment (Fig 4 side seam 14 extends down to the waist of the garment). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the garment of Ryu in view of Moltani and Russell to incorporate the seam such that the garment has a sewn portion at the waist of the garment. Doing so would be obvious to one of ordinary skill in the art as it is well known in the art that garments, such as shirts, have sewn seams to create a sewn portion at the waist of the garment to yield the expected result of creating a garment that can be worn by a user.
Ryu fails to teach wherein the joint side is sewn at the same position as a sewn portion of a portion around a waist of the garment.
In related prior art, Scheffler teaches a similar biological information measuring garment, wherein sensors may be positioned at any suitable location on or in the textile layer 100 of the garment and specifically corresponding to a user’s waist ([0084], torso location interpreted as the same location as a waist of the garment) and further teaches that conductive elements may be sewn into the seams of the garment ([0113]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the garment of Ryu in view of Ryu-2, Moltani, Russell and Scheffler to incorporate the joint side sewn to the garment at a position of a waist of the garment to arrive at the device of claim 7. Doing so would be obvious to one of ordinary skill in the art to yield the predictable result of providing a biological sensor on a garment at a desired location to conduct signals from the body ([0084] disclosing suitable locations of sensors being anywhere on garment). Furthermore, providing the joint side to be sewn on the garment would be obvious to one of ordinary skill in the art as a simple substitution of one well-known attachment mechanism (Ryu, hook-and-loop connection) for another well-known attachment mechanism (Scheffler, sewing) to yield the predictable result of attaching the electrode support portion to an interior surface of the garment.
Regarding claim 8, Ryu/Ryu-2/Moltani teach the device of claim 1 as stated above.
Ryu fails to explicitly teach that the garment has a position of a sewn portion of a hem of the garment.
Russell teaches a similar biological information monitoring garment wherein the garment has a sewn portion of the hem of the garment (Fig 4 seam (unlabeled) at the bottom of the garment indicated by solid line at the hem of the garment). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the garment of Ryu in view of Ryu-2, Moltani and Russell to incorporate the seam such that the garment has a sewn portion at the hem of the garment. Doing so would be obvious to one of ordinary skill in the art as it is well known in the art that garments, such as shirts, have sewn seams to create a hem portion of the garment to yield the expected result of creating a garment that can be worn by a user.
Ryu fails to teach wherein the joint side is sewn at the same position as a sewn portion of a portion of a hem of the garment.
In related prior art, Scheffler teaches a similar biological information measuring garment, wherein sensors may be positioned at any suitable location on or in the textile layer 100 of the garment and specifically corresponding to a user’s waist ([0084], torso location interpreted as the same location as a hem of the garment) and further teaches that conductive elements may be sewn into the seams of the garment ([0113]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the garment of Ryu in view of Ryu-2, Moltani, Russell and Scheffler to incorporate the joint side sewn to the garment at a position of a hem of the garment to arrive at the device of claim 8. Doing so would be obvious to one of ordinary skill in the art to yield the predictable result of providing a biological sensor on a garment at a desired location to conduct signals from the body ([0084] disclosing suitable locations of sensors being anywhere on garment). Furthermore, providing the joint side to be sewn on the garment would be obvious to one of ordinary skill in the art as a simple substitution of one well-known attachment mechanism (Ryu, hook-and-loop connection) for another well-known attachment mechanism (Scheffler, sewing) to yield the predictable result of attaching the electrode support portion to an interior surface of the garment.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ryu in view of Ryu-2, in view of Moltani and in view of Scheffler.
Regarding claim 12, the Ryu/Moltani combination teaches the device of claim 9 as stated above. Ryu further teaches wherein the base material of the electrode support portion has the open bag structure (Figs 2-3, shows bag structure of body 210).
Ryu fails to teach wherein a position of the electrode is a location including a farthest position from a sewn portion on the base material.
Scheffler teaches a similar biological information measuring garment, wherein sensors may be positioned at any suitable location on or in the textile layer 100 of the garment ([0084]) and further teaches that conductive elements may be sewn into the garment ([0113]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the hook and loop fastener of Ryu in view of Ryu-2, Moltani and Scheffler to incorporate the base material of the electrode support portion to be sewn to the garment such that the electrode is positioned furthest from a sewn portion of the base material to arrive at the device of claim 7. Providing the joint side of the base material to be sewn on the garment would be obvious to one of ordinary skill in the art as a simple substitution of one well-known attachment mechanism (Ryu, hook-and-loop connection) for another well-known attachment mechanism (Scheffler, sewing) to yield the predictable result of attaching the electrode support portion to an interior surface of the garment.
Claims 13-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ryu in view of Ryu-2, in view of Moltani, in view of Begriche (U.S. PGPub No. 2018/0249767), and in further view of Scheffler.
Regarding claim 13, Ryu/Ryu-2/Moltani teach the device of claim 1 as stated above. 
Ryu fails to teach wherein the garment body includes at least a cup portion configured to cover a chest part of the biological body, and a front body, and wherein the cup portion, the front body, and the electrode support portion are sewn at a same position.
In related prior art, Begriche teaches a similar biomonitoring garment wherein the garment includes at least a cup portion configured to cover a chest part of the biological body, and a front body (Fig 2A, sports bra 210 has cup portion and front body defined by chest band). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the garment of Ryu in view of Moltani and Begriche to incorporate a garment being a sports bra having a cup portion covering a chest part and a front body. Doing so would be obvious to one of ordinary skill in the art to provide a garment that is tailored to fit a female’s anatomy to yield the predictable result of a biological monitoring garment designed for women.
Ryu/Moltani/Begriche fail to teach wherein the cup portion, the front body, and the electrode support portion are sewn at the same position.
Scheffler teaches a similar biological information measuring garment, wherein sensors may be positioned at any suitable location on or in the textile layer 100 of the garment and specifically corresponding to a user’s chest ([0084], chest location stated as example of a location for an electrode of a garment) and further teaches that conductive elements may be sewn into the seams of the garment ([0113]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the garment of Ryu in view of Ryu-2, Moltani, Begriche and Scheffler to incorporate the electrode support portion to be sewn at the same position as the junction of the cup portion and the front portion of the garment. Doing so would be obvious to one of ordinary skill in the art to yield the predictable result of providing a biological sensor on a garment at a desired location to conduct signals from the body ([0084] disclosing suitable locations of sensors being anywhere on garment). Furthermore, providing the electrode support portion to be sewn on the garment would be obvious to one of ordinary skill in the art as a simple substitution of one well-known attachment mechanism (Ryu, hook-and-loop connection) for another well-known attachment mechanism (Scheffler, sewing) to yield the predictable result of attaching the electrode support portion to an interior surface of the garment.
Regarding claim 14, the Ryu/Ryu-2/Moltani/Begriche/Scheffler combiantion teaches the device of claim 13 as stated above. Ryu further teaches the use of a fiber material ([0033]). 
Ryu fails to teach wherein the cup portion includes a front cup portion and a back cup portion, and wherein the front cup portion is made of the same fiber material as a fiber material of the front body.
Begriche further teaches wherein the cup portion includes a front cup portion and a back cup portion (Fig 2A-2B shows front and back cup portions), and wherein the front cup portion is made of the same material ([0088] discloses entire sports bra 210 (bra cup, backside, and chest band) may be made of same material; examiner notes chest band is interpreted as the front body of garment). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the garment of Ryu in view of Begriche to incorporate a garment being a sports bra having a front and back cup portion wherein the front cup portion and the front body portion are made of a same fiber material to arrive at the device of claim 14. Doing so would be obvious to one of ordinary skill in the art to provide a garment that is tailored to fit a female’s anatomy to yield the predictable result of a biological monitoring garment designed for women.
Regarding claim 15, the Ryu/Ryu-2/Moltani/Begriche/Scheffler combiantion teaches the device of claim 13 as stated above. Ryu further teaches wherein the electrode support portion has a bag structure (Fig 2, detection module 200 has a bag structure), and wherein a closing mouth of the bag is sewn (Fig 2, sewed fixed line 212a defines closing mouth of bag structure).
Ryu fails to teach wherein the closing mouth of the bag is sewn at the same position as the cup portion, the front body, and the electrode support portion.
Scheffler teaches a similar biological information measuring garment, wherein sensors may be positioned at any suitable location on or in the textile layer 100 of the garment and specifically corresponding to a user’s chest ([0084], chest location stated as example of a location for an electrode of a garment) and further teaches that conductive elements may be sewn into the seams of the garment ([0113]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the garment of Ryu in view of Ryu-2, Moltani, Begriche and Scheffler to incorporate the closing mouth of the electrode support portion to be sewn at the same position as the junction of the cup portion and the front portion of the garment to arrive at the device of claim 15. Doing so would be obvious to one of ordinary skill in the art to yield the predictable result of providing a biological sensor on a garment at a desired location to conduct signals from the body ([0084] disclosing suitable locations of sensors being anywhere on garment). Furthermore, providing the electrode support portion to be sewn on the garment would be obvious to one of ordinary skill in the art as a simple substitution of one well-known attachment mechanism (Ryu, hook-and-loop connection) for another well-known attachment mechanism (Scheffler, sewing) to yield the predictable result of attaching the electrode support portion to an interior surface of the garment.
Regarding claim 16, the Ryu/Ryu-2/Moltani/Begriche/Scheffler combination teaches the device of claim 13 as stated above, Ryu further teaches a connector for connecting the electrode and a detachable electronic unit (Figs 1-2, electrical cable 250 and signal measuring module 300). Ryu further discloses wherein the detachable electronic unit at an appropriate place of the clothing for receiving the various detected signals ([0024]).
Ryu fails to teach that the connector and the detachable electronic unit is located between the electrode support portion and the front body.
Scheffler teaches a similar biological information measuring garment, wherein sensors may be positioned at any suitable location on or in the textile layer 100 of the garment and specifically corresponding to a user’s chest ([0084], chest location stated as example of a location for an electrode of a garment) and further teaches that conductive elements may be sewn into the seams of the garment ([0113]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the garment of Ryu in view of Ryu-2, Moltani, Begriche and Scheffler to incorporate the electrode at a position such that the connector is between the electrode support portion and the front body.  Doing so would be obvious to one of ordinary skill in the art to yield the predictable result of providing a biological sensor on a garment at a desired location to conduct signals from the body ([0084] disclosing suitable locations of sensors being anywhere on garment).
Ryu/Ryu-2/Moltani/Begriche/Scheffler discloses substantially all the limitations of the claim(s) except the detachable electronic unit being located between the electrode support person and front body.  It would have been an obvious matter of design choice to one having ordinary skill in the art at the time the invention was made to provide the detachable electronic unit to be between the electrode support portion and the front body, since applicant has not disclosed that the position of the detachable electronic unit solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with the detachable electronic unit positioned at any other location of the garment that allows it to remain in electrical connection with the electrodes (Ryu [0024]). 
Regarding claim 17, the Ryu/Ryu-2/Moltani/Begriche/Scheffler combination teaches the device of claim 13 as stated above, Begriche further teaches wherein the front body and the front cup portion is a knit material containing 50% or more of cotton ([0093-0094], sportsbra 210 made of fabric defined as cotton in [0094]; [0116] disclosing cotton used).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the garment of Ryu in view of Ryu-2, Moltani, Begriche and Scheffler to incorporate a garment being a sports bra having a front body and front cup portion being knitted from 50% or more of cotton to arrive at the device of claim 17. Doing so would be obvious to one of ordinary skill in the art to provide a garment that is tailored to fit a female’s anatomy to yield the predictable result of a biological monitoring garment designed for women. Providing a garment containing 50% or more of cotton would similarly be obvious to one of ordinary skill in the art as it is well known in the art that cotton is a suitable material for use in biosensing applications and performance sports clothing ([0094]).
Regarding claim 18, the Ryu/Ryu-2/Moltani/Begriche/Scheffler combination teaches the device of claim 13 as stated above, Begriche further teaches wherein the biological information measuring garment has a rear opening structure (Fig 3, shows rear opening structure of sportsbra 210), and includes a plurality of engagement portions for adjusting a size of the cup portion (Fig 3 and [0090] row of three loops to allow adjustment). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the garment of Ryu in view of Begriche to further incorporate the rear opening structure having a plurality of engagement portions for adjusting a size of the chest part to arrive at the device of claim 18. Doing so would be obvious to one of ordinary skill in the art to provide a garment that is capable of being able to fit a variety of users of different sizes to yield the predictable result of a biological monitoring garment designed to be adjustable for a variety of women.
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ryu in view of Ryu-2, in view of Moltani, in view of Begriche, in view of Scheffler, and in further view of Ichida (U.S. PGPub No. 2015/0173639)
Regarding claim 19, the Ryu/Ryu-2/Moltani/Begriche/Scheffler combination teaches the device of claim 13 as stated above. Ryu further teaches wherein the electrode includes a wiring (Fig 2 electrical cable 250), wherein the electrode is made of Gold, Platinum, or Ag/AgCl ([0036]).
Ryu fails to explicitly disclose wherein the wiring is made of the same material as the electrode.
In related prior art, Ichida teaches a similar biomonitoring device wherein a similar wiring is made of gold ([0057] wiring parts 18 made of gold). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the wiring of Ryu in view of Ryu-2, Moltani, Begriche, Scheffler, and Ichida to incorporate wiring made of gold such that the electrode and wiring are made of the same material to arrive at the device of claim 19. Doing so would be obvious to one of ordinary skill in the art as it is well known in the art that gold is a common conductive material that yields the expected result of conducting and transmitting electric signals ([0057]). 
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ryu in view of Ryu-2, in view of Moltani, in view of Begriche, in view of Scheffler, and in further view of Russell.
Regarding claim 20, the Ryu/Ryu-2/Moltani/Begriche/Scheffler combination teaches the device of claim 13 as stated above. 
Ryu fails to teach wherein the electrode for biological information measurement is a conductive fabric.
In related prior art, Russell teaches a similar biomonitoring garment wherein the electrode is a conductive fabric (Fig 1 and [0021] sensors 2 comprise conductive fibres). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electrode of Ryu in view of Ryu-2, Moltani, Begriche, Scheffler, and Russell to incorporate an electrode that is a conductive fabric to arrive at the device of claim 20. Doing so would be obvious to one of ordinary skill in the art as a simple substitution of one well-known electrode material (Ryu [0036] electrode made of gold, platinum, or Ag/AgCl) for another well-known electrode material (Russell [0021] conductive fabric) to yield the predictable result of an electrode integrated into a garment that is capable of acquiring physiological information from a user.
Response to Arguments
Applicant’s arguments, see remarks, filed 06/29/2022, with respect to the rejection(s) of claim(s) 1-20 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in further view of the Ryu-2 reference.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adam Z Minchella whose telephone number is (571)272-8644. The examiner can normally be reached M-Th 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM Z MINCHELLA/Examiner, Art Unit 3794